Title: Levett Harris to Thomas Jefferson, 2 July 1818
From: Harris, Levett
To: Jefferson, Thomas


          
            Dear Sir,
            Philadelphia 2d July 1818.
          
          I received a few days Since from Professor Fischer of Moscow, two Copies of his Essai Sur la Turquoise et Sur la Calaite, with a request that I would Seek to make one of them acceptable to Mr Jefferson.
          In hastening to meet the request of Mr Fischer I beg leave to profit of the occasion to bring myself anew to your kind remembrance.
          Among the lively recollections I Shall long retain of my visit to Monticello, that of the friendly wishes you were pleased to express on the Subject of my further diplomatic Service, is not the least impressive, and I confess I was not without Sanguine expectations that the design of the President was in unison with those wishes—I may also add, and without vanity, that Such was the calculations of the leading characters in this City and in a neighboring State—Such too was the impression of many Senators & representatives, testified to me at Washington.—   My Claims to Consideration were alike recognized in almost every official letter I received during my diplomatic Service, and afforded a pledge as to the dispositions of the Government on my return.
          I repaired last Winter to the Seat of Government, and was received with kindness by the Chief-Magistrate.—I Soon perceived however, that what I was So anxious for, and which I flattered myself the President would pronounce favorably upon, was not to be obtained.
          A Gentleman from Tennessee has been appointed to Russia.—I Shall not presume to go much further into detail at the moment, but I need not add that I expected a different treatment.
          You know Sir, that the first relations with Russia were opened by me—that I paved the road to the Diplomatic Establishment, and I may add that my reports in the Department of State also Shew, that what has been done advantageous to my Country is Some what the result of my labors.
          The Emperor Alexander besides, & his Ministers, had testified a wish for my return—This wish was often pronounced to me as to a Continuance at the seat of Empire—it was emphatically uttered at the day of my taking leave by both the Empresses, and I believe has been officially announced to this Government.
          If we value the dispositions of Russia—dispositions which at this moment above all others are, I think, are to be cherished, it is manifest that they could not be cultivated with more effect than by deputing a person to that Court, who had had the good fortune to make himself agreeable to its Sovereign.
          
          I Shall Say nothing of the last events that took place at St Petersburg, on which the President has been pleased to heap Eulogy on my Conduct—tho I might indulge in some important reflections which would bring me very near an interesting opinion I remember having exchanged with You Sir, the morning I took my leave of Monticello, and which, without disguise, I may Say relates to the Gentleman now in the Occupation of the principal place in the Cabinet. But it is proper perhaps that I defer for to a more apposite period addressing you further on this Subject.
          I pray You to allow my very respectful Compliments to be made acceptable to Mr & Mrs Randolph and Miss Randolphs Randolph, and to accept the renewed Sentiments of the most profound respect & veneration with which
          
            I am, Dear Sir, Your most obedient and devoted Servant
            Levett Harris.
          
        